Citation Nr: 1236688	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  02-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 2001, for a 70 percent rating for PTSD.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

3.  Whether new and material evidence has been received to reopen the claim for service connection for headaches, and if so, whether service connection is warranted.

4.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1967. 

This appeal arises from May 2002 and February and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board of Veterans' Appeals (Board) in a June 2006 decision granted a 50 percent rating for the Veteran's PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court). 

The Court in October 2007 vacated the June 2006 decision of the Board and remanded the claim for actions consistent with a Joint Motion for Remand. 

In May 2009, the Board issued a decision granting a 70 percent initial rating for PTSD.  In June 2009, the RO awarded a September 20, 2001 effective date for that rating.  The claim was thereafter returned to the Court for further review and the parties filed a Joint Motion for Partial Remand (Joint Motion) in January 2010.  In January 2010, the Court granted the motion and ordered that the part of the Board's decision that denied entitlement to an initial rating in excess of 70 percent for PTSD be remanded for compliance with the instructions in the Joint Motion.

Thereafter, the Board remanded the case to the RO in June 2010.  

The issues of service connection for headaches, on its merits, and of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  As will be discussed more fully below, despite the fact that the claim for TDIU is being remanded for further development, the Board is proceeding to adjudicate the Veteran's claim for a rating in excess of 70 percent for PTSD based on the finding that a 100 percent schedular rating requires total occupational and social impairment, and total social impairment is clearly not demonstrated.


FINDINGS OF FACT

1.  In March 2012, the Veteran's representative requested a withdrawal of the Veteran's appeal of the RO's denial of entitlement to an effective date prior to September 20, 2001, for the grant of a 70 percent rating for his service-connected PTSD. 

2.  Symptoms from the Veteran's PTSD do not produce or nearly approximate total occupational and social impairment. 

3.  The RO denied service connection for headaches in May 2002 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

4.  Since the final May 2002 decision, evidence relating to an unestablished fact necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the headaches disability claim. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal of the RO's denial of an effective date prior to September 20, 2001 for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.130, Diagnostic Code 9411 (2011).

3.  The May 2002 RO decision denying service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The criteria to reopen the claim for service connection for headaches based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective date for 70 percent PTSD rating

In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal of the RO's denial of an effective date prior to September 20, 2001 for a 70 percent rating for PTSD is requested.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  The Veteran has withdrawn his appeal concerning this issue of an effective date prior to September 20, 2001, for a 70 percent rating for PTSD, through the representative's March 2012 communication.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the PTSD 70 percent rating effective date matter since the appeal has been withdrawn.

PTSD rating

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App 473 (2006). 

The Board notes that the Veteran's claim for service connection for PTSD was granted in the May 2002 rating decision on appeal and was evaluated as 10 percent disabling effective September 20, 2001 (the date the Veteran's claim for service connection was received).  The Veteran disagreed with the 10 percent evaluation of this now service-connected disability.  Thereafter the RO provided notice to the Veteran of the Pelegrini II elements of how to establish an increased rating, and an increase to 50 percent has been granted by the Board in a June 2006 decision.  However, since the Veteran's claim was initially one for service connection, which was granted, the Board finds that VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in notice relating to the Veteran's appeal for an increased rating is not prejudicial to the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained. VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

The duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in February 2002, July 2003, September 2005, June 2008, and February 2012.  Significantly, the Board observes that he does not report that his PTSD has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg 43186 (1995).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  As the veteran disagreed with the initial rating provided for this disability, the Board will consider entitlement to an increased rating from the effective date of service connection, to include entitlement to any "staged rating" throughout this time frame.  Fenderson v. West, 12 Vet. App. 119 (1999)

The Veteran's service-connected PTSD psychiatric disorder is evaluated as 70 percent disabling under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id. at 443.

The current 70 percent disability rating requires a showing of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130

The medical records show Global Assessment of Functioning (GAF) scores of 50 and 60 over the past few years, with the exception of one GAF of 40 on VA evaluation in May 2009, when the Veteran had been off of medication for about a month and his hallucinations got worse.  He was restarted on his medications and his condition improved as reflected by a GAF of 57 in November 2009.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

In his numerous statements, the Veteran has stated that his PTSD symptoms include isolation, intolerance to crowds, flashbacks, nightmares, depression, insomnia, irritability, guilt, extreme anger with outbursts, panic attacks, intrusive thoughts, anxiety, exaggerated startle response, short-term and long-term memory loss, poor concentration, and hallucinations.  The Veteran also states that he had to take early retirement from his employment of 35 years because of his PTSD.  He also submitted statements from his wife and siblings, but these statements fail to discuss his current symptoms.

VA treatment records since February 2002 reflect the Veteran to be a neatly groomed individual who is alert and oriented in all spheres with good eye contact. They also show that the Veteran complained of depression, nightmares, anxiety, panic attacks, loss of memory and concentration, occasional outbursts of anger, sadness, intrusive thoughts, flashbacks, difficulty sleeping, irritability, auditory and visual hallucinations, and occasional paranoid delusions. 

At times, the Veteran has noted passive suicidal thoughts.  With regard to hallucinations, the Veteran has also consistently reported having both visual and auditory hallucinations.  However, he denied that they give any commands to harm himself or others.  Rather he describes the people he sees as his "friends," "guardians," and "angels" because they help him, providing him with good advice and warning him.  He reported that these hallucinations occur occasionally (at one point as little as once in six months).  At the time of his appointments, he denied any present hallucinations.  Recent VA treatment records indicate that the Veteran's GAF scores have ranged from 51 to 55. 

The Veteran underwent VA examinations in February 2002, July 2003, September 2005 and June 2008, and February 2012.  At the February 2002 examination, the Veteran reported experiencing daily intrusive thoughts, flashbacks of smells and "being there" that sometimes are not associated with any specific triggers, great difficulty controlling his anger and frequently withdrawing because he feels angry, depression, low energy, no interest in any pleasurable activities, poor concentration, forgetfulness, nightmares, avoidance of a lot of things because they make him scared and anxious, the avoidance of social gatherings and crowds, and panic attacks such as when the doors are closed at night.  He worked as a boilermaker at a plant, which is the same position he has held since returning from Vietnam.  The Veteran has also lived at home with his wife of over 20 years.  He reported he had children in college and on their own, and he had no history of legal difficulties.

Mental status examination revealed an alert/oriented individual, who was cooperative, maintained good eye contact, and was appropriately dressed and groomed.  His psychomotor activity was normal without any involuntary movements although he was quite nervous, anxious and fidgety in the interview.  He also displayed a depressed mood and affect.  The Veteran became "choked-up" when discussing the events of his war experience.  His speech was normal and thoughts were goal directed and coherent without any abnormalities.  Thought content was mostly around the Vietnam experience.  There was no evidence of hallucinations or delusions, and no suicidal or homicidal ideations or obsessions/compulsions.  His attention and concentration were good.  Abstraction, insight and judgment were good.  The diagnosis was PTSD.  A GAF score of 60 was assigned.  The examiner concluded that the Veteran continues to have moderate severity of symptoms and psychosocial impairment.

At the July 2003 VA examination, the Veteran reported that his condition has been getting worse and that he is not able to work anymore and took early retirement on June 30, 2002.  He reported that he is always afraid someone is after him, he feels lonely, he thinks too much about death, he is short tempered and gets angry pretty soon, and he wants to be by himself and not get involved with others.  He complained of nightmares one to two times a week, dissociative flashbacks, feelings of impending doom, anxiety and nervousness, intrusive thoughts, anhedonia, and depressed all the time.  He stated he does not want to talk about his Vietnam experiences and avoids situations which will evoke those memories. 

Social and personal history given shows the Veteran has been married for 25 years and has 6 children who are all adults.  He reported being retired but a sophomore in college. 

Mental status examination revealed a well-developed, well-nourished male who was well-dressed and groomed.  He was cooperative with good eye contact.  He had somewhat increased psychomotor agitation.  His mood was somewhat anxious with congruent affect.  He was alert and oriented in all spheres.  His concentration was somewhat impaired but memory was grossly intact.  Speech was normal in volume and tone, and thought process was coherent and goal directed without flight of ideas.  There was no looseness of association but he did have ideas of reference.  He admitted to both auditory and visual hallucinations, hearing voices occasionally and seeing faces of people frequently.  He also had some paranoia that other people were trying to hurt him and did not feel comfortable in and around people.  His judgment and insight were intact.  The diagnosis was PTSD and depressive disorder not otherwise specified.  A GAF of 50 was assigned.  The examiner stated that the Veteran continued with moderate severity of symptoms and psychosocial impairment. 

On VA examination in September 2005, the Veteran complaints included feeling depressed, loss of interest, fatigue, low self-esteem, hopelessness, helplessness, guilt, poor concentration and auditory and visual hallucinations.  He also reported PTSD symptoms such as flashbacks, insomnia, nightmares, exaggerated startle response, intolerance to crowds, isolation, agitation, mood lability with frequent angry outbursts, feelings of dread and expectation of the worst happening.  A letter from the Veteran's wife which was given to the examiner stated that the Veteran has become more confused recently with simple tasks and has had problems with paying bills, that there has been money and checks missing, that he talks to unseen others, he has difficulty hearing and has episodic loss of bowel and bladder control. 

The social and occupational history provided shows that the Veteran lived with his wife and was able to perform activities of daily living.  He did chores around the house and yard work and watches football on television.  He also spent time visiting with his siblings and church members.  It was noted he worked for over 35 years at the same place, missing an accumulation of one year from work due to his PTSD.  He took early retirement in 2002. 

Mental status examination revealed an alert and oriented male who was casually dressed, well-groomed, cooperative and attentive, without guarding or evasiveness.  He had increased psychomotor activity with frequent shifting in his chair during the interview.  His eye contact was adequate, mood anxious and affect flat.  His speech was slow and hesitant and thought process was also slow but content was goal oriented and coherent.  He denied any suicidal or homicidal ideations.  There was no evidence of obsessions or compulsions.  He did, however, admit to auditory and visual hallucinations.  There was also some paranoia.  His memory was grossly intact, and his judgment was fair.  The impression was PTSD and depressive disorder, and a GAF score of 55 was assigned reflecting a moderate impairment.  The examiner stated that although his overall quality of life was compromised secondary to medical problems and symptoms of PTSD, he was able to participate in meaningful interpersonal relationships with family.  Otherwise he remained socially isolated. 

A note at the end of the examination report reveals that psychological testing was conducted and determined that the Veteran had a cognitive impairment but no depression was shown.  Thus the diagnosis was changed to PTSD and cognitive disorder not otherwise specified, and the GAF score was changed to 50.

A VA examination was conducted in June 2008 pursuant to the Board's March 2008 remand instructions.  The Veteran reported symptoms including difficulty sleeping (only three to four hours a day); nightmares two to three times a week from which causes the Veteran to awaken anxious, shaking, trembling and sweating; anxiety and nervousness; and panic attacks occurring three to four times a week without any provocation (described as "episodes of acute anxiety with racing heart, palpitation, difficulty breathing, chest tightness, thinks he cannot breathe and is going to die").  He also reported avoidance of war-related movies and documentaries.  He stated that he gets irritable and loses his tolerance on little things.  He reported continuous exaggerated startle response.  He also has difficulty getting along with people and does not like to be around crowds (preferring to stay by himself).  He referred having sad and depressed mood, near-constant irritability, feelings of hopelessness and guilt.  He reported having difficulty with attention, concentration and poor memory, which has worsened as he has gotten older.  The Veteran denied any recent or past history of suicidal or homicidal ideation, however he claimed having passive suicidal thoughts.  He denied any paranoid ideation but stated he has a hard time trusting people.  The Veteran also reported having auditory hallucinations since his return from Vietnam.  He said he would see four people and several small children, which he could not identify but are not from Vietnam.  However, he stated that only recently he had started trusting them and described them as his "friends."  He denied ever having any command auditory hallucinations and stated that these people never told him to do bad things.  Rather they informed him of what was going to happen and calmed him down when he got angry and agitated.  The Veteran stated that these visual and auditory hallucinations did not bother him. 

As for as the Veteran's social and occupational history, the Veteran reported that he had been married for 30 years and had three children with this wife and one from a previous relationship.  He described his relationship with his wife to be okay "with ups and downs," although she easily got on his nerves.  He referred being close to his children and other family members.  The Veteran's daily activities consisted mostly of him staying at home where he worked around the house occasionally fixing supper and doing other chores.  He also spent time watching TV and enjoyed watching football.  He did not have friends visit, but did occasionally go to see family members and attended church on weekends.  He reported having been retired since 2001 from Hercules where he worked as a boilermaker for 35 years.  He reported that people at work had noticed a change in his behavior where he was getting more angry, irritable, and argumentative.  He was offered early retirement, which he took.  He stated he was currently unemployed and could not go back to work because of his emphysema.  He said that he had been advised by rehabilitation at the VA Hospital that he should not try to go back to work because he was not physically able to do so.  His medical conditions include hypertension, arthritis, hypercholesterolemia and emphysema.  The examiner noted that the Veteran was independent and adequately able to take care of his activities of daily living such as bathing, washing himself, changing clothes working around the house, and preparing meals. 

Mental status examination was positive for irritability.  Affect was restrictive and congruent to the Veteran's mood.  Perception was positive for auditory and visual hallucinations that are mood congruent but not command hallucinations.  However, he denied active suicidal or homicidal ideations, paranoid ideations and delusions. Recent and past memory was grossly intact though he stated he could not remember dates of most of the events.  Abstract thinking was concrete.  Insight limited. Judgment was adequate for basic needs.  Cognitive assessment revealed some cognitive dysfunctioning, but it was unclear whether it is true cognitive dysfunctioning or related to poor motivation. 

The assessment was posttraumatic stress disorder, chronic, with psychotic features, and cognitive disorder, not otherwise specified, unrelated to the PTSD.  The examiner assigned an overall GAF score of 55, and a GAF score due to PTSD of 55.  The examiner stated that the Veteran's meets the DSM-IV criteria for PTSD.  As to whether the hallucinations were due to the Veteran's PTSD or some other psychotic disorder, the examiner stated that they were mostly mood congruent and that they did not appear to be related to more severe psychotic disorders such as schizophrenia.  The Veteran was not taking any antipsychotic medication for these hallucinations; and, in fact, he stated that he did not like to take any medication to make these hallucinations go away because "they are his friends."  Thus, the examiner opined that they are unlikely related to a separate psychiatric diagnosis and are secondary to the Veteran's symptoms of PTSD.  The hallucinations, however, did not seem to bother him, they had never been command in nature, and had never told him to hurt himself or anyone else. 

The examiner also stated that the diagnoses rendered are independent and not related to each other.  The examiner stated that the Veteran's PTSD is a chronic condition; however, no significant change in psychosocial functioning status was reported since the last VA examination.  The Veteran reported good response to his current psychotropic medication regimen.  The Veteran's significant problems with memory, attention and concentration could be signs of early onset dementia.   After reporting that the Veteran had been having difficulty paying bills and keeping track of his finances, as he had spent more than what he had in the bank and fallen behind on paying bills, the examiner indicated that the Veteran seemed to be incompetent to manage VA benefits in his own interest.  

After another remand for a VA examination, on VA psychiatric examination in February 2012, the Veteran was living with his wife of 35 years and stated that he got along with her pretty good.  He did not see his 6 children or 9 grandchildren often as they lived far away.  He had no hobbies but attended church twice a week.  He had friends but did not visit family and friends often.  He was retired.  He was prescribed medications for mood and sleep but was noncompliant as he felt that they made him drowsy.  He had no legal history but had financial problems due to owing back taxes.  His symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and chronic sleep impairment.  In terms of competency, he was capable of managing his own financial affairs.  He was alert, fully oriented to all spheres, pleasant, cooperative, neatly and casually dressed, and had appropriate grooming.  His mood and affect with normal, essentially euthymic, and congruent to thought processes.  Thinking appeared rational and clear with no sign of disordered thought.  The Veteran denied recent problems with auditory hallucination despite noncompliance with medications.  Complaints included becoming easily agitated or fidgety.  His wife reported that he had been less observant of personal hygiene issues in recent months, such as not bathing or changing underclothing as often as in the past.  Though personal hygiene was not grossly neglected, he now went several days between bathing and changing undergarments.  His most current GAF of 60 assigned in January 2012 was in the moderate range and did not indicate total social and occupational impairment.  At the present evaluation, there was no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, the persistent danger of hurting self or others, the intermittent inability to perform activities of daily living (including maintenance o minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran continued to have significant impairment from symptoms of PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood though not of sufficient severity as to render him completely unable to sustain or retain substantial gainful employment including physical or sedentary work.  The diagnosis was PTSD and the GAF was 60.  For competency, the examiner indicated that the Veteran was capable of managing his financial affairs.  

After a review of the evidence of record, the Board finds that throughout the time period relevant on appeal, the Veteran's PTSD has been manifested by symptoms that more nearly approximate occupational and social impairment, with deficiencies in most areas, due to symptoms of at least passive suicidal ideation, panic attacks and depression, problems with anger management and irritability, difficulty with concentration and in adapting to stressful circumstances, and inability to establish and maintain effective relationships, than total industrial and social impairment.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

The evidence of record reflects that the Veteran's symptoms have resulted in deficiencies in the areas of thinking, family, relations, mood, and work, but that they have not resulted in total occupational and social impairment.  Although there has been some evidence of hallucinations, there is no evidence that these hallucinations have affected the Veteran's social and industrial functioning, and, in fact, the Veteran himself has reported that they are in some respects helpful and friendly, and the Board finds that the evidence of record is otherwise devoid, as last reflected by the February 2012 VA examination, of evidence of symptoms such as gross impairment in thought processing or communication, inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform the activities of daily living, disorientation to time or place, and memory loss for names of the veteran's close relatives, his own occupation or own name, so as to cause or nearly approximate total occupational and social impairment, as required for a 100 percent disability rating.  38 C.F.R. § 4.130.

The Board further notes that the Veteran was able to maintain employment with a single employer for more than 35 years and, although the Veteran states that he retired early due to his PTSD, the evidence shows that he has severe emphysema, which appears to have been a major factor in his early retirement.  Social Security Administration records list only chronic pulmonary insufficiency as the disability for which benefits were granted.  In addition, other than the one time in May 2009 when the Veteran's GAF was 40 after he had stopped taking medication, the Veteran's lowest GAF score was 50, which indicates only a moderate to serious impairment.  Clearly the VA examiners did not consider the Veteran's symptoms (including the Veteran's hallucinations) to cause total impairment since they assigned a GAF no lower than 50, and the examiner in February 2012 indicated that the Veteran's PTSD does not cause total industrial and social impairment.

While a VA examiner in June 2008 felt that the Veteran seemed to be incompetent to manage VA benefits in his own best interest, this conclusion was apparently reached based on the Veteran's reports that he sometimes forgot to pay bills and sometimes overdrew his account as he could not keep track of all the necessary information.  However, there is no indication in the record that the Veteran has a significant money mismanagement problem preventing him from managing his VA funds, and the VA examiner in February 2012 indicated that he is capable of managing his financial affairs.  The preponderance of the evidence indicates that the Veteran is not incompetent to manage his funds and so the report that he seemed incompetent does not help to establish total occupational and social impairment. 

Furthermore, the examiner in September 2005 stated that the Veteran is able to participate in interpersonal relationships with family, although he otherwise remains socially isolated.  The record shows the Veteran has been married for about 30 years and has 6 children.  The record also shows that the Veteran remains socially active in his church and with his siblings.  He is also involved around the house doing chores and yard work. 

The evidence of record also contains information from the Veteran's employer consisting of a memorandum from an employer dated in June 2002 with attached release, a statement of accrued vacation calculation and a computer printout of the Veteran's absences from work for the period of December 2001 to June 2002.  The Veteran claims that he was given early retirement due to using too much leave because of his illness and difficulties at work relating to others.  The provided information, however, is not sufficiently instructive to establish that the Veteran was given early retirement or that he lost work solely due to his service-connected PTSD.  First, the memorandum from his employer fails to indicate that the Veteran retired due to disability.  Rather, it indicates that the memorandum set forth the terms and conditions that applied due to the Veteran's "termination" of employment.  There is nothing in this memorandum or the attached release that corroborates the Veteran's statements that he was given early retirement due to his PTSD.  In addition, although the Veteran maintains that he lost a lot of time from work because of his PTSD, the leave printout provided does not indicate the reason for his absences, only that vacation leave was used for most of them during that period.  The Veteran noted at the bottom that "some of these (sic) vacation was taken because of my illness."  However, he did not indicate how many or what illness he was talking about.  The Board notes that the Veteran had physical medical problems that also affected is his ability to work, such as emphysema and severe migraines.  

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's symptoms associated with his service-connected PTSD cause symptoms of passive suicidal ideation, panic attacks and depression, problems with anger management and irritability, difficulty with concentration and in adapting to stressful circumstances, and inability to establish and maintain effective relationships that significantly interfere with the Veteran's ability to carry on various occupational and social activities.  However, such impairment is contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of extraschedular ratings is, therefore, not warranted. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against entitlement to a 100 percent rating for PTSD as the evidence shows that it does not cause or nearly cause total social and occupational impairment.  A uniform 70 percent rating is warranted as the disability has not caused total occupational and social impairment during the rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), wherein the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Headaches

This issue involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, organic disease of the nervous system is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

38 C.F.R. § 3.309 (e) Disease associated with exposure to certain herbicide agents.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  Headaches is not one of those diseases.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The RO denied service connection for headaches in May 2002, and the Veteran was notified of this decision and of his appellate rights by a letter dated in May 2002.  He did not appeal.  Moreover, no new and material evidence was received within one year of notification of the determination.  Thus, the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO concluded at the time that service connection was not warranted for headaches on either a direct or presumptive basis.  The bases of the decision were that service treatment records were negative for complaints, treatment, or diagnoses of headaches and although private treatment records after service showed diagnosis of migraine headaches, a chronic headache condition was not established in service and service connection through incurrence was not warranted.  The RO also found that since the available scientific evidence did not support the conclusion that it was associated with herbicide exposure, service connection for headaches as due to Agent Orange exposure was not warranted.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence received since the last final headaches disability decision in May 2002 is new and material and so it is sufficient to reopen the claim.  The Veteran indicated on VA evaluation in October 2002 that his headache was worse with anxiety and stress, and he is service-connected for PTSD, which can cause anxiety and stress.  He is capable of indicating that his headaches seem worse with anxiety and stress, and this implies a secondary service connection claim.  Moreover, through November 2004, April 2005, November 2005, and January 2007 VA treatment reports, and in an August 2008 letter from the Veteran, he has alleged that he has had headaches ever since Vietnam and that he received Darvocet for them in Vietnam and then was put out into the field.  He had not previously alleged that he had had headache symptomatology in service or continuity since service.  This is new and material evidence.  

The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the headache disability claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.  VA need not make an assessment at this point as to whether the requirements of the VCAA have been met with respect to this claim, as it is being remanded for further development rather than being decided on its merits at this time.  





ORDER

The appeal of the RO's denial of an effective date prior to September 20, 2001, for a 70 percent rating for PTSD is dismissed.

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.

New and material evidence has been received to reopen the claim of service connection for headaches, and so the claim is reopened.  To this extent only, the appeal is allowed.  


REMAND

Headaches

The Veteran now advocates for both direct and secondary service connection for his headaches disability.  He alleges that he was treated for headaches in service, and that the records of his service treatment are missing, and that he has had headaches ever since service, through November 2004, April 2005 , November 2005, and January 2007 VA treatment reports and an August 2008 letter he wrote.  Additionally, he has essentially alleged that they are caused or aggravated by his service-connected PTSD, through a statement he made during VA treatment in October 2002.  He has not been given the secondary service connection VCAA notice required.  This and a VA neurology examination as indicated below are necessary, as part of VA's duty to notify and assist.  Beforehand, however, additional development to attempt to establish continuity since service should be performed.  The Veteran indicated in August 2008 that he had received VA treatment for headaches in about 1972, and that there had been private treatment before and after that.  The only records he has authorized VA to obtain to date are from Dr. Hughes and show recent headaches treatment only.  


TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered one disability.  38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's only service-connected disability, as evaluated under the VA Rating Schedule, is PTSD, rated as 70 percent disabling, for a combined rating of 70 percent from September 2001.  

The Board remanded the case to the RO in June 2010, to have it obtain a VA psychiatric examination and then readjudicate the Veteran's claim for an initial rating in excess of 70 percent for PTSD, to include the additional claim for TDIU.  The VA examination report which was obtained complies with the Board's remand.  However, the RO failed to address the matter of TDIU in its February 2012 supplemental statement of the case.  The supplemental statement of the case did not deny TDIU, contain the provisions of 38 C.F.R. § 4.16, or contain an explanation of its decision in light of such provisions.  In order to provide the Veteran with due process, the RO should consider the issue and if its action on it is unfavorable to the Veteran, issue him a supplemental statement of the case which shows that TDIU is denied, contains the provisions of 38 C.F.R. § 4.16, and contains reasons for its decision in light thereof.  Parenthetically, the Board once again notes that the issue of entitlement to TDIU is not inextricably intertwined with the issue of entitlement to a rating in excess of 70 percent for PTSD because a 100 percent rating requires total occupation and social impairment, and total social impairment has not been demonstrated.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional evidence relevant to the Veteran's claim for service connection for headaches, including any additional service treatment records, any private medical records of treatment the Veteran has received from shortly after service to present, and any VA medical records of treatment which the Veteran received in about 1972.  

2.  After all available records are received, the Veteran should be scheduled for a VA neurology examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that current headache disability is related to service?  Please note that if the Veteran indicates that he had headaches during combat, this should be accepted.  

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current headaches disability is proximately due to or caused by the service-connected PTSD?

     c)  Is it at least as likely as not (a 50% or higher degree of probability) that the current headache disability has been aggravated by the service-connected PTSD?

The examiner should furnish reasons for the opinions. 

3.  The RO should consider the matter of entitlement to TDIU which has been raised by the record, as part of the Veteran's claim for a higher rating for PTSD.  If a TDIU remains denied, the Veteran and his representative should be provided a supplemental statement of the case which indicates that TDIU has been denied, contains the provisions of 38 C.F.R. § 4.16, and contains an explanation of its decision in light of such provisions, and the issue should thereafter be returned to the Board for further appellate review.  

The RO should also review the record and undertake a merits analysis of the matter of service connection for headaches, both on a direct and on a secondary service connection basis.  If such claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


